DETAILED ACTION
Claim 1 is amended. Claim 6 is new. Claims 1-6 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sonoda et al. (US 2018/0043488 A1; hereinafter Sonoda) discloses utilizing multiple detection units/sensor including a vibration sensor, an acoustic sensor, and a servomotor current value sensor to identify spindle failures. However, Sonoda does not explicitly disclose determining these sensor values exceeding two or more corresponding thresholds to determine a replacement requirement for the spindle and/or setting a measurement flag as recited in the claims.
Jussel et al. (US 2018/0018641 A1; hereinafter Jussel) discloses monitoring status of a machining tool based on machining starting and end positions. However, Jussel does not explicitly disclose determining the status of the machining tool by utilizing two or more sensory thresholds as recited in the claims.
Iwai et al. (US 5,895,177; hereinafter Iwai) discloses detecting faults of a machining tool, such as a spindle, by utilizing two thresholds (see e.g. Iwai, column 2, lines 16-38). However, these thresholds are only associated with a torque sensor and does not correspond to multiple detection units as recited in the claims.
Kumazaki et al. (US 2014/0257717 A1; hereinafter Kumazaki) discloses a machining tool abnormality determination system utilizing a lower and upper limit load thresholds associated with current value and torque of the machining tool’s motor (see e.g. Kumazaki, paragraphs 129-131). However, Kumazaki does not explicitly disclose these thresholds being associated with multiple detection units as recited in the claims.
Kamiguchi et al. (US 6,167,325; hereinafter Kamiguchi) discloses utilizing a measurement state storage flag that functions as a measurement start flag that identifies when to start collecting sensory samples (see e.g. Kamiguchi, column 12, lines 1-36; Fig. 11). However, Kamiguchi does not explicitly disclose utilizing two or more thresholds corresponding to at least to detection units to identify a replacement requirement for a machining tool as recited in the claims.
Therefore, in view of the limitations “at least two detection units among: a vibration sensor attached to a spindle that supports a tool of the machine tool to detect vibration; a sound sensor provided in the vicinity of the spindle to detect acoustic waves produced during operation of the machine tool; and a servo motor current value detection unit to detect a current value of a servo motor of a driving device of the machine tool” recited in claim 1 and the other limitations recited therewith, claim 1, in its entirety, presents subject matter that is novel and non-obvious over the prior art.
Consequently, claim 1 is allowed. Claims 2-6 are also allowed due to their dependency on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5895,177 by Iwai et al. discloses detecting faults of a machining tool, such as a spindle, by utilizing two thresholds.
US 2014/0257717 A1 by Kumazaki et al. discloses a machining tool abnormality determination system utilizing a lower and upper limit load thresholds associated with current value and torque of the machining tool’s motor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194